Citation Nr: 9924918	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to the assignment of a higher disability 
evaluation (compensable) for service-connected history of a 
deviated nasal septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1997, a statement of the case was issued 
in December 1997, and a substantive appeal was received in 
April 1998.  In June 1999, the veteran was testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.

The Board notes that the veteran's substantive appeal and his 
June 1999 testimony include an assertion that his psychiatric 
disorder is really schizophrenia, but has been misdiagnosed.  
Although it appears that the RO has acknowledged this 
assertion in a January 1998 letter, it does not appear that 
the issue of entitlement to service connection for 
psychiatric disability other than PTSD has been formally 
adjudicated.  The RO's decision and statement of the case 
appear to be limited strictly to entitlement to service 
connection for PTSD.  Accordingly, the issue of entitlement 
to service connection for psychiatric disability other than 
PTSD is hereby referred to the RO for development and 
adjudication.  The following decision of the Board is limited 
to the certified issue of entitlement to service connection 
for PTSD. 


FINDINGS OF FACT

1.  The record does not include a medical diagnosis of PTSD.

2.  The veteran's service-connected history of deviated nasal 
septum is not shown to result in 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991). 

2.  The criteria for entitlement to a compensable rating for 
service-connected history of a deviated nasal septum have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.97, Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1121; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the claims file, the Board is unable to find 
any medical diagnosis of PTSD to meet the first requirement 
for a well-grounded claim.  The evidence does includes 
several psychiatric diagnoses at different times, but no 
diagnosis of PTSD.  As for the evidence which shows that the 
veteran's discharge from service was for a personality 
disorder, personality disorders are not diseases or injuries 
within the meaning of applicable legislation providing 
veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  As noted in 
the introduction, the present appeal is limited to PTSD, not 
any other acquired psychiatric disorders (which have been 
referred to the RO for adjudication).  

Without a medical diagnosis of PTSD, the Board must find the 
claim to be not well-grounded.  38 U.S.C.A. § 5107(a).  To 
the extent that the veteran may have believed (or may still 
believe) that he suffers from PTSD, he is not competent to 
render a medical diagnosis.  Espiritu. 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection for PTSD.

Increased Evaluation for Deviated Nasal Septum

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
observes that the veteran was scheduled for a VA general 
medical examination in May 1997, but he failed to appear.  
Accordingly, the Board must base its review of this increased 
rating issue on the available evidence.  Under the 
circumstances, the Board finds that the duty to assist the 
veteran with this issue has been met.  38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7. 

In July 1989, the veteran sustained trauma to his nose.  He 
was assessed with a septal fracture, which seemingly 
resolved; there was a mild deviation to the left.  There were 
no other significant complaints concerning this condition 
during service, and the fracture was noted on separation.  

The veteran's disability due to residuals of his fractured 
nose is evaluated pursuant to 38 C.F.R. § 4.96, Diagnostic 
Code 6502, which refers to traumatic deviation of the nasal 
septum.  The veteran's claim for entitlement to service 
connection for a broken nose was dated October 7, 1996 and 
was received by the RO on the same date.  The regulations 
governing respiratory disorders were revised, effective 
October 7, 1996.  Accordingly, evaluation of his condition is 
in accordance with the new criteria only since they were the 
only criteria in effect during the pendency of his claim.  

Under Diagnostic Code 6502, a maximum 10 percent rating is 
assigned for 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The veteran 
was afforded X-rays of the paranasal sinuses in June 1996; 
the impression was normal examination.  The veteran was seen 
for nasal congestion in August 1996.  In September 1996, he 
reported that his head congestion was much better; assessment 
was Rhinitis and sinus allergy.  He failed to report for a 
general medical examination scheduled in May 1997.  No 
medical report has attributed any breathing problems to the 
veteran's service-connected history of deviated nasal septum.  
No obstruction of the nasal passage has been clinically 
identified.  Accordingly, the preponderance of the evidence 
is against a compensable evaluation.  

Further, there is no competent evidence of record which 
indicates that the veteran's history of a deviated septum has 
caused marked interference with employment, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

